--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SEPARATION OF EMPLOYMENT AGREEMENT AND PLENARY RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”)
is made as of December 23, 2012 between Discovery Laboratories, Inc. (the
“Company”) and W. Thomas Amick (“Executive”) (hereinafter collectively referred
to as the “Parties”).
 
WHEREAS, the Company and Executive are parties to an employment agreement dated
May 4, 2012 (the “Employment Agreement”);
 
WHEREAS, Executive desires to resign all of his positions with the Company and
Executive and the Company wish to mutually agree on matters relating to
Executive’s resignation, on the terms set forth in this Agreement; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound hereby, Executive and the
Company agree as follows:
 
1.             Resignation from Employment and the Board of Directors.  As of
5:00 p.m. on the Effective Date (the “Resignation Date”), Executive hereby
resigns all employment and related job duties and responsibilities with the
Company including, without limitation, his positions as Chief Executive Officer
and as a member and Chairman of the Board of Directors of the Company.  This
resignation is the product of an agreement by the Parties hereto and is not a
result of any disagreement Executive had about the operations, policies, or
practices of the Company or any of its subsidiaries or affiliates.  Terms not
otherwise defined in this Agreement shall have the meaning given to them in the
Employment Agreement.
 
2.             Severance Payments and Benefits to Executive.
 
(a)           Accrued Compensation.  On the Effective Date (as defined in
Section 9(d) of this Agreement), Company shall pay to Executive a lump sum cash
payment in an amount equal to the sum of all unpaid compensation accrued through
the Resignation Date, and any unreimbursed employee business expenses (subject
to submission of appropriate documentation) (provided, that any payment under
this Section 2(a) shall not exceed the amount that otherwise would be calculated
in accordance with Section 7(a)(i) of the Employment Agreement).
 
(b)           Severance Payments.  On the Effective Date (or as soon thereafter
as is practicable, but in no event later than December 31, 2012 if this
Agreement is signed on December 23, 2012), Company shall pay $1,250,000 to
Executive, payable in accordance with the Company’s normal payroll practices and
less any required withholdings.
 
(c)           Stock Options and Restricted Stock.  On the Effective Date, all
shares of stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested and all stock options shall continue to be
exercisable for the remainder of their stated terms.
 
(d)           Company Payment Toward Lease Obligations.  For the months of
January through July 2013, the Company shall continue to reimburse Executive
$2,000 per month, plus a tax gross up with respect to the monthly reimbursement
amount, with respect to the rent obligations on the apartment that Executive
rented in Philadelphia.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Attorneys’ Fees.  The Company shall be responsible for reimbursing
Executive’s attorneys for up to $12,500 in attorneys’ fees incurred by Executive
in connection with the negotiation of this Agreement.
 
(f)            Survival of Obligations.  The obligations of the Company under
this Section 2 shall survive the death of Executive.  Any amounts remaining due
at the time of or after Executive’s death shall be paid on the dates set forth
in this Agreement and shall be payable to his surviving spouse or his estate or
legal representative.
 
(g)           Acknowledgements.  All payments made to Executive under this
Agreement shall be subject to applicable federal, state and local withholding
taxes.  Executive hereby acknowledges that, under the Employment Agreement and
under the Company’s general policies and practices, Executive is not otherwise
entitled to receive the benefits described in this Agreement unless Executive
signs this Agreement.  Executive further acknowledges that, other than the
foregoing payments described in this Section 2 and benefits accrued under the
Company’s 401(k) and other benefit plans, he has received payment in full for
all of the compensation, wages, benefits and payments of any kind otherwise due
him from the Company, including compensation, salary, bonuses, commissions, lost
wages, severance, expense reimbursements, equity in any form, payments to
benefit plans, accrued but unused vacation and personal or sick time as provided
in the Employment Agreement or otherwise.  The Parties acknowledge that the
consideration described in Section 2 represents good, valuable, and sufficient
consideration for the mutual promises and duties set forth in this Agreement.
 
3.             Plenary Release by Executive; Indemnity by Company; Limited
Release by Company
 
(a)           Release.  For and in consideration of the payments and promises
contemplated by Section 2 of this Agreement and for other good and valuable
consideration as more fully described herein, the receipt and adequacy of which
is hereby acknowledged, Executive hereby waives, releases and gives up any claim
or cause of action that Executive, Executive’s heirs, executors, administrators,
successors and assigns may have against the Company, its subsidiaries and
affiliates and their employee benefit plans and the trustees, fiduciaries and
administrators of those plans, and any of the foregoing present or past
employees, officers, shareholders, managers, directors, agents and contractors,
and each of their predecessors, successors and assigns (the “Released Parties”),
based on any event that has occurred up until the date that Executive signs this
Agreement, or arising from or based upon Executive’s employment with the Company
and/or separation from employment and/or termination of the Employment
Agreement.  Without limiting the generality of the foregoing, Executive
acknowledges and agrees that he is releasing any claim under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
(“ADA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil
Rights Acts of 1866 and 1991, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Family and Medical Leave Act (FMLA”), the Older Workers
Benefit Protection Act (“OWBPA”), the Sarbanes Oxley Act of 2002, the Workers
Adjustment and Restraining Notification Act (“WARN”), or any other federal,
state or local law prohibiting discrimination in employment, whistleblower
claims, claims of breach of implied or express contract, breach of promise,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy, wrongful or constructive
discharge or any other employment-related tort, and any claim for costs, fees or
other expenses, including attorneys’ fees; and all claims under any other
federal, state or local law relating to employment.  This release includes a
waiver of claims that Executive may know about as well as claims that Executive
may not know about.  This release does not waive Executive’s right to (i) the
amounts and benefits described in Section 2 of this Agreement, (ii) Executive’s
accrued benefits under Company benefit plans, (iii) amounts payable under the
Indemnification Agreement described below, under applicable directors or
officers insurance, or under the Company’s Certificate of Incorporation, as
amended from time to time, and the Company’s Bylaws, as amended from time to
time, and (iv) amounts that by law may not be waived.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Claims.  Executive represents and warrants that Executive has not
filed, commenced or lodged against or relating to the Company, or permitted to
be filed, commenced or lodged against or relating to the Company on Executive’s
behalf, any complaints, charges, claims, actions or other proceedings of any
nature or description in or before any court, administrative agency or other
forum.  Executive hereby agrees that neither Executive, nor any non-governmental
person, organization or other entity acting on Executive’s behalf, has in the
past or will in the future file any lawsuit or arbitration asserting any claim
that is waived under Section 3(a) of this Agreement.  If Executive breaks this
promise and files a lawsuit or arbitration making any claim waived in this
Agreement, Executive shall pay for all costs, including reasonable attorneys’
fees, incurred by the Company in defending against any such claim.  Furthermore,
Executive hereby gives up any right to individual damages in connection with any
administrative, arbitration or court proceeding with respect to Executive’s
employment with and/or termination of employment from the Company, and if
Executive is awarded money damages, Executive hereby agrees to assign to the
Company all right and interest to such money damages.  Executive affirms that he
has not assigned or transferred any claim against the Company or any of the
Released Parties, nor has he purported to do so.
 
(c)           Executive Indemnity.  The Company hereby acknowledges that the
Indemnification Agreement, effective as of August 18, 2011 (“Indemnification
Agreement”), between Executive and the Company shall survive the termination of
the Employment Agreement and remain in full force and effect in accordance with
its terms.
 
(d)           Executive Release.  In consideration of the promises by Executive
under this Agreement and for other good and valuable consideration as more fully
described herein, the Company hereby irrevocably and unconditionally releases,
waives and forever discharges Executive from claims, promises, causes of action
or similar rights of any type that the Company may have against Executive based
on any event that has occurred up until the date that Executive signs this
Agreement and arising out of events and circumstances known to the current
President and Chief Financial Officer and the Senior Vice President, Chief
Operating Officer.  However, the foregoing waiver shall not apply to, and the
Company does not hereby waive, release or give up (i) any claim arising under
the terms of any health, welfare, equity incentive or other employee benefit
plan maintained by the Company, (ii) any rights that the Company may have under
this Agreement, the Indemnification Agreement, and the Agreements between the
Company and Executive related to Executive’s Options Agreements, and (iii) any
rights of the Company to recoup reimbursement or advances to Executive under the
Company’s Certificate of Incorporation, as amended from time to time, and the
Company’s Bylaws, as amended from time to time, and any insurance policies
maintained by the Company, including directors and officers liability and
product and general liability policies, (iv) any criminal conduct by Executive
or (v) any claim that by law may not be waived.
 
 
3

--------------------------------------------------------------------------------

 
 
4.             Executive’s Promises and Representations.
 
(a)           Employment Separation.  Executive promises never to knowingly seek
employment with the Company or its affiliates.
 
(b)           No Admission of Liability.  Executive agrees that the payments
made and other consideration received pursuant to this Agreement are not to be
construed as an admission of legal liability by the Company and that no person
or entity shall utilize this Agreement or the consideration received pursuant to
this Agreement as evidence of any admission of liability since the Company
expressly denies liability.  Executive agrees not to assert that this Agreement
is an admission of guilt or wrongdoing and acknowledges that the Released
Parties do not believe or admit that any of them has done anything
wrong.  Similarly, the Company agrees that the terms of this Agreement are not
to be construed as an admission of legal liability by Executive and that no
person or entity shall utilize this Agreement or the consideration received
pursuant to this Agreement as evidence of any admission of liability since
Executive expressly denies liability.  The Company agrees not to assert that
this Agreement is an admission of guilt or wrongdoing and acknowledges that
Executive does not believe or admit that he has done anything wrong.
 
(c)           Confidentiality, Inventions, Non-Solicitation, and
Non-Competition.
 
 
1)
Executive acknowledges that, as a company in a highly competitive industry, the
Company follows a policy intended to fully protect its trade secrets and
confidential information (collectively, “Confidential Information”).  In the
course of Executive’s employment, Executive has had access to Confidential
Information, the use or disclosure of which would be seriously damaging to the
Company.  Such Confidential Information is the Company’s property and is not
readily ascertainable from public sources.  Executive’s access to Confidential
Information has been essential to the performance of Executive’s duties for the
Company.

 
 
2)
Executive represents and warrants that (i) he is in compliance with all
obligations of Executive as set forth in the Proprietary Information and
Inventions, Non-Solicitation and Non-Competition Agreements dated October 20,
2010 and May 14, 2012, (ii) he has timely made all disclosures required to be
made by him under said agreements, and (iii) he has executed and delivered all
documents and assignments contemplated by said agreements.

 
 
3)
Executive covenants that he will comply with all obligations that arise under
the Proprietary Information and Inventions, Non-Solicitation and Non-Competition
Agreements dated October 20, 2010 and May 14, 2012 that arise as a result of or
in connection with the termination of his employment with the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
 
4)
At the Company’s reasonable request, Executive agrees to promptly make all
disclosures and execute all documents appropriate to preserve the
confidentiality of, and/or otherwise protect, the Company’s interest in, any
Confidential Information and Inventions, including with respect to trade
secrets, inventor disclosure statements and patent prosecution.

 
 
5)
Executive will promptly surrender to the Company all documents, computer disks
and hard drives, all notes and memoranda relating to or containing Confidential
Information.

 
(d)           Enforcement.  Executive acknowledges that a breach or threatened
breach of Section 4(c) of this Agreement will constitute a material breach of
this Agreement and cause the Company irreparable injury and damage.  Executive
therefore agrees that, in addition to any other remedies that may be available
to the Company at law, the Company will be entitled to an injunction and/or
other equitable relief (without the requirement of posting a bond or other
security) to prevent a breach or threatened breach of such provisions and to
secure their enforcement.
 
(e)           Return of Company Property.  Promptly after execution of this
Agreement, but in no event later than the close of business on December 31,
2012, and as a condition of receiving any of the payments or benefits described
in Sections 2(b), 2(c), 2(d), 2(e), and 2(f), Executive shall return to the
Company all originals and copies of all files, memoranda, documents, records,
cell phones, credit cards; keys, electronically or optically stored data, and
any other property of the Company, the Company’s clients or its affiliates in
his possession, custody or control including, but not limited to, the Company’s
records, office equipment, such as computers and related equipment, telephones,
pagers, etc.  At such time, at the request of the Company, Executive shall
certify that he has no property of the Company, the Company’s clients or its
affiliates in his possession or under his control.
 
(f)            Cooperation and Transition of Duties.  Executive agrees to
reasonably cooperate in the transition of his duties and responsibilities as
reasonably requested by the Company including, if required, executing such
customary and reasonable documents and certifications that relate to matters
arising prior to his resignation.  Executive agrees to fully cooperate with the
Company and its counsel in connection with any matter on which his cooperation
may reasonably be requested, including the preparation for, response to,
prosecution of and/or defense of any pending, actual or threatened
investigation, administrative proceeding, or litigation involving the Company,
its clients, vendors and/or its affiliates; provided that such requests for
cooperation will not interfere with Executive’s ability to carry out his future
work responsibilities.  The Company will reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive as a result of such cooperation.
 
 
5

--------------------------------------------------------------------------------

 
 
5.             Release from Lisa Amick and L.A. Communications.  As a condition
of receiving any of the payments or benefits described in Sections 2(b), 2(c),
2(d), 2(e), and 2(f), Executive acknowledges and agrees that Lisa Amick must
sign a plenary release of claims comparable to the release set forth in Sections
3(a) and 3(b) above on behalf of herself and L.A. Communications.
 
6.             Disclosure.  Company agrees that the portion of the 8-K
announcing Executive’s resignation shall be sent to Executive and Company shall
consider in good faith any comments provided by Executive prior to its filing
with the SEC.
 
7.             Consideration of Agreement.  Both Parties acknowledge that,
before signing this Agreement, they have carefully read this Agreement; they
fully understood it; it is written in a manner that is understandable to both of
them; and they are entering into it knowingly and voluntarily.
 
8.             Breach of Agreement.  Executive agrees that, without limiting the
Company’s remedies, should he materially breach any of the provisions of this
Agreement, including any attempt to commence, continue, join in, or in any other
manner attempt to assert in a court, administrative or arbitral proceeding any
claim released in connection herewith, the Company shall be entitled to recover
all payments and benefits already made  or provided by it under Sections  2(b),
2(c), 2(d), 2(e), and 2(f)  of this Agreement (except for $100 ),  including the
cancellation of all outstanding options, in addition to all damages, attorney’s
fees and costs, the Company incurs in connection with Executive’s breach of this
Agreement.  Executive further agrees that the Company shall be entitled to the
repayments and recovery of damages described above without waiver of or
prejudice to the release granted by him in connection with this Agreement, and
that his proven violation or breach of this Agreement shall forever release and
discharge the Company from the performance of its obligations to make payments
hereunder.
 
9.             Miscellaneous.
 
(a)           Entire Agreement.  This Agreement is the entire agreement between
Executive and the Company with respect to his resignation and the termination of
his employment with the Company.  This Agreement may not be modified or canceled
in any manner except by a writing signed by both Executive and an authorized
officer of the Company.  In deciding to sign this Agreement, Executive has not
relied on any statement by anyone associated with the Company that is not
contained in this Agreement.  Executive acknowledges that the Company has made
no promises, assurances, or representations of any kind to Executive with
respect to his resignation and the termination of his employment with the
Company, other than those explicitly contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business or assets of the Company), spouses, heirs and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
 
(c)           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if delivered by hand or e-mailed as follows:
 
(i) if to the Company:
       
Discovery Laboratories, Inc.
 
2600 Kelly Road, Suite 100
 
Warrington, PA 18976
 
Attn:
Mary B. Templeton, Esq.,
   
Senior Vice President, General Counsel and Corporate Secretary
       
E-mail:  mtempleton@discoverylabs.com
     
(ii) if to the Executive:
       
W. Thomas Amick
 
At the home address of Mr. Amick on the Company’s records
       
Telephone and email: as reflected on the Company’s records

 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


(d)           Consideration Period.  Executive acknowledges that the Company has
advised him to consult with an attorney prior to executing this
Agreement.  Executive also acknowledges that he has been given a period of at
least 21 days within which to consider the Agreement.  For a period of seven
days following his execution of this Agreement (the “Revocation Period”),
Executive may revoke this Agreement by sending notice of revocation by e-mail as
set forth in Section 6(c) above.  This Agreement shall not become effective or
enforceable until the eighth (8th) day after it is signed by the Executive (the
“Effective Date”).
 
(e)           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction or arbitrator to be invalid, void or otherwise unenforceable, and
the remaining provisions shall remain enforceable to the fullest extent
permitted by law.  Furthermore, to the fullest extent possible, the provisions
of this Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)            Interpretation and Governing Law.  This Agreement shall be
construed as a whole according to its fair meaning.  It shall not be construed
strictly for or against Executive or the Company.  This Agreement shall be
governed by the statutes and common law of the Commonwealth of Pennsylvania,
excluding its choice of law statutes and common law.
 
(g)           Company Representations.  The Company represents and warrants as
follows: (a) it is a corporation validly existing and in good standing under the
laws of the State of Delaware, (b) it has full corporate power to enter into and
perform its obligations under this Agreement and has obtained all necessary
consents related thereto, and (c) this Agreement has been duly executed and
delivered by it and is binding and enforceable against it in accordance with its
terms.
 
(h)           Headings.  The headings to the Sections of this Agreement are for
convenience of reference only and shall not be given any effect in the
construction or interpretation of this Agreement.
 
(i)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but such counterparts shall together constitute but one and the
same document.  One or more counterparts of this Agreement may be delivered by
via telecopy or other electronic means, with the intention that they shall have
the same effect as an original counterpart of this Agreement.
 
EXECUTIVE IS ADVISED TO READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT.  IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.
 
[Signatures appear on the next page.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF and intending to be legally bound, Executive and the Company
have executed this Agreement on the dates indicated below:
 

 
EXECUTIVE
         
/s/ W. Thomas Amick
   
W. Thomas Amick
 

 

 
DISCOVERY LABORATORIES, INC.
         
/s/ Mary B. Templeton
   
By:
Mary B. Templeton
     
Senior Vice President, General Counsel
     
and Corporate Secretary
 

 
 
9

--------------------------------------------------------------------------------